                           IN TIIE UNITED STATES DISTRICT COIJRT
                        F'OR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTIIERN DIVISION


  IN THE MATTER OF'THE SEARCH OF
  TRACKING OF A WHITE,2004 FORD                         case No.   l\/E     11-   tO   t   ìß
  EXPLCIRER XLS, LICENSE PLATE
  NUMBER 28N1173, VIN #                                 Filed Under Seal
  lritdza62Kt4uA44547



                  MOTION TO SEAL SEARCH \ryARRANT DOCUMENTS

        COMES NOW the United States, by and through its attorney, the United States Attomey

for the Southern District of Alabam4 and moves the Court to seal the search warrant, application,

afüdavit, and associated documents in the above-captioned matter for thirty (30) days.

        Govemment agents from the Drug Enforcement Administration are currently investigating

an individual suspected of alleged criminal activity. This investigation is neither public nor known

to the target of the investigation, and its disclosure may alert the target to the existence and nature

of the ongoing investigation. Accordingly, theie is reason to believe that notification of              the

investigation may seriouslyjeopardize the investigation, including by giving target an opportunity

to flee or continue flight from prosecution, influence or intimidate witnesses, destoy or tarnper

with evidence, change pattems of behavior, or notifu confederates. The United              States therefore

requests that the case be sealed for     thirly (30) days. Should the investigation or need for sealing

continue beyond this date, the United States     will submit   an additional motion.


       WHEREFORE, the Uniæd States moves the Court to seal the document related to this

search warrant for   thirty (30) days.
Respectfu   lly Submitted,

LUIS F. PERAL
T.JNITED STATES ATTORNEY

By: /s/ Luis F. Peral
AUSA Luis F. Peral
Assistant United States Attorney
United States Attorney's Offrce
63 South Royal Steet, Suite 600
Mobile, Alabama 36602
Telephone: (251) Ml -5845
